Order entered April 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01621-CV
                                     No. 05-15-00363-CV

                          IN THE INTEREST OF K.G, A CHILD
                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17435-Z

                                           ORDER
        The Court has reviewed the clerk’s record in these cases. Upon review of the clerk’s

record, the Court concludes that there is a substantial overlap among the issues presented in the

cases. Accordingly, on its own motion, the Court CONSOLIDATES cause number 05-14-

01621-CV into cause number 05-15-00363-CV. The Court ORDERS the Clerk of Court to

remove all documents from file number 05-14-01621-CV and refile them in cause number 05-

15-00363-CV and treat cause number 05-14-01621-CV as a closed case. The Court ORDERS

that all future pleadings be filed only in cause number 05-15-00363-CV.

        The Court’s previous order in cause number 05-14-01621-CV requiring that the

reporter’s record be filed on or before April 20, 2015 remains in effect, provided, however, that

the reporter’s record shall be filed in cause number 05-15-00363-CV on or before April 20,

2015.
       The court directs the Clerk of Court to provide a copy of this order to all parties of record

in cause number 05-14-01621-CV and in cause number 05-15-00363-CV and to Glenda E.

Finkley, official court reporter of the 256th Judicial District Court.

                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE